 



Exhibit 10.1
November 9, 2006
James S. Mahan, III
At the address on file with the Company
Re:   Your separation from S1 Corporation
Dear Chip:
This letter agreement (the “Agreement”) sets forth the terms under which your
employment with S1 Corporation (“S1” or the “Company”) effective October 20,
2006 (the “Separation Date”) has ended. We desire to resolve any and all issues
relating to your employment and the conclusion of your employment with the
Company amicably and on mutually satisfactory terms. Specifically, you (“You” or
“Your”) and the Company (collectively, the “Parties”) agree:
A. Separation Terms
1. Separation Benefits. Provided that You satisfy the conditions of this
Agreement and do not revoke this Agreement, the Company will:

  (a)   Separation Payment. Make payments to You totaling $800,000 (the
“Separation Payments”). The Separation payments will be paid in accordance with
the following: On the first regular Company payroll following the later of
(i) six months after the Separation Date, or (ii) the expiration of the
Revocation Period set forth in Section A.3 (vi) hereof, the Company will make a
lump sum payment in the amount of $200,000, less lawful withholdings.
Thereafter, the Company will make twice monthly payments in the amount of
$16,666.66 each, less lawful withholdings over a period of eighteen months in
accordance with the Company’s standard payroll schedule.     (b)   Reimbursement
of COBRA Premiums, Life Insurance Cost and Long Term Disability Cost. Reimburse
Your COBRA premium under the Company’s major medical group health and dental and
vision plans and the cost of long term disability coverage comparable to that
which You had under the Company’s long term disability benefit on a monthly
basis, for a period of twenty-four (24) months after the Separation Date (the
“Severance Period”). Reimburse You for the cost of conversion of the S1 group
term Life Insurance policy to an individual policy during the Severance Period.
Reimbursement of amounts under this paragraph will be made within 30 days of
receipt of your proof of payment by You of the premiums for such coverage; and  
  (c)   References. Provide a reference letter in the form attached as Exhibit A
in response to a written reference request authorized by You. You must direct
all reference requests to VP, Human Resources, S1 Corporation, 3500 Lenox Road,
Suite 200, Atlanta, Georgia 30326, or his successor. In response to inquiries
concerning Your employment, the Company will disclose Your dates of employment
and job titles.

All payments will be subject to applicable withholdings, including taxes and
Social Security. The Company’s obligation to pay the amounts set forth in
sub-paragraph (a) and (b) above shall terminate immediately upon any material
breach by You of this Agreement.

 



--------------------------------------------------------------------------------



 



2. Release. In consideration for the separation benefits set forth in
Section A(1) above, You hereby fully and forever release and discharge the
Company from any and all liability for any claim, duty, obligation, debt,
covenant, cause of action or damages (collectively “Claims”), whether presently
known or unknown, suspected or unsuspected, that You ever had, may have had or
now have arising from any omission, act or fact that has occurred up to and
including the date You sign this Agreement. Such released Claims include, but
are not limited to: (i) any Claims arising out of or attributable to Your
employment or the termination of Your employment with the Company; (ii) any
Claims for wages, severance pay, bonuses, accrued vacation, personal days,
holidays, sick days, stock, stock options, attorneys fees, costs or expenses;
(iii) all Claims arising under any agreement, understanding, promise or contract
(express or implied, oral or written) between You and the Company; (iv) all
Claims of wrongful termination, unjust dismissal, defamation, libel or slander;
(v) all Claims arising under tort law; (vi) any Claims arising under any
federal, state or local law dealing with discrimination based on age, race, sex,
national origin, handicap, religion, disability or sexual preference; (vii) any
Claims arising under any federal, state or local constitution, statute,
regulation or ordinance to the extent such claims may be validly waived
including, without limitation, the Age Discrimination in Employment Act (the
“ADEA”), Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Civil Rights Act of 1991, the Family and Medical Leave
Act, the Equal Pay Act, the Employee Retirement Income Security Act, the North
Carolina Equal Employment Practices Act, the North Carolina Persons with
Disabilities Protection Act, the North Carolina Wage and Hour Act, and
(viii) any Claims for any other loss or damage. Excluded from this release are
any rights or claims that cannot be waived by law, including Your right to file
a charge with an administrative agency or to participate in any agency
investigation, and any rights or claims against the Company the arise under this
Agreement. You are, however, waiving Your right to recover money in connection
with any charge filed with or by the Equal Employment Opportunity Commission or
any other federal or state agency.
3. OWBPA/ADEA Waiver. By agreeing to this provision, You release and waive any
right or claim against the Company arising out of Your employment or the
termination of Your employment with the Company under the Age Discrimination in
Employment Act, as amended, 29 U.S.C. § 621 et seq. (“ADEA”), or the Older
Workers Benefit Protection Act, 29 U.S.C. § 621 et seq. (“OWBPA”) (such release
and waiver to be referred to as the “Waiver”). You understand and agree that:

  (i)   this Agreement is written in a manner that You understand;     (ii)  
You do not release or waive rights or claims that may arise after You sign this
Agreement;     (iii)   You waive rights and claims You may have had under the
OWBPA and the ADEA, but only in exchange for payments and/or benefits in
addition to anything of value to which You are already entitled;     (iv)   You
have been advised to consult with an attorney before signing this Agreement;    
(v)   You have 21 days (the “Offer Period”) from receipt of this Agreement to
consider whether to sign it. If You sign before the end of the Offer Period, You
acknowledge that Your decision to do so was knowing, voluntary, and not induced
by fraud, misrepresentation, or a threat to withdraw, alter, or provide
different terms prior to the expiration of the Offer Period;     (vi)   You have
7 days after signing this Agreement to revoke this Agreement (the “Revocation
Period”). If You revoke, the Agreement shall not be effective or enforceable and
You shall not be entitled to the separation benefits stated above. To be
effective, the revocation must be in writing and received by Sandy Fountain, VP
Human Resources at S1 Corporation, 3500 Lenox Road, Suite 200, Atlanta, Georgia
30326, or her successor, within the Revocation Period; and

 



--------------------------------------------------------------------------------



 



  (vii)   this Waiver will not become effective or enforceable until the
Revocation Period has expired; and

B. Your Ongoing Obligations
1. Return of Company Property. You will, on the Separation Date, return to the
Company all of the Company’s property, including, but not limited to, computers,
computer equipment, office equipment, cell phone, keys, passcards, calling
cards, credit cards, customer lists, rolodexes, tapes, software, computer files,
marketing and sales materials, and any other record, document or piece of
equipment belonging to the Company, except for Your laptop computer furnished to
You by the Company, with respect to which You have agreed that the Company may
remove all confidential and Company proprietary information stored therein. You
will not retain any copies of the Company’s property, including any copies
existing in electronic form, which are in Your possession or control. You
acknowledge that You have not and will not destroy, delete, or alter any Company
property without the Company’s consent.
2. Non-Disparagement. You will not make any false, disparaging, defamatory or
derogatory statements, whether written or verbal, regarding the Company,
including without limitation statements about the Company’s business affairs,
financial condition and/or employees.
3. Future Employment. You agree that the Company has no obligation to consider
You for employment should You apply in the future.
4. Effect on Stock Options. Set forth on Exhibit C is a true, correct and
complete list of all options held by You to purchase common stock of S1
Corporation (the “Stock Options”). The Stock Options, to the extent not
currently vested and exercisable, shall become vested and exercisable in
accordance with Section 9(d)(v)(B) of that certain Employment Agreement, dated
April 30, 2001, by and between You and the Company (the “Employment Agreement”),
and shall otherwise remain subject to the terms and conditions of the applicable
option agreements. By way of clarification, in accordance with such
Section 9(d)(v)(B) of the Employment Agreement, all Stock Options that would
otherwise vest if You continued to be employed by the Company during the
twenty-four months following the Separation Date shall become vested and
exercisable as of the Separation Date.
C. General Provisions
1. No Admission of Liability. This Agreement is not an admission of liability by
the Company or You. The Company denies any liability whatsoever. The Company
enters into this Agreement to reach a mutual agreement concerning Your
separation from the Company.
2. Waiver. The Company’s failure to enforce any provision of this Agreement
shall not act as a waiver of that or any other provision. The Company’s waiver
of any breach of this Agreement shall not act as a waiver of any other breach.
3. Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is determined to be unenforceable, in whole or in
part, then such provision shall be modified so as to be enforceable to the
maximum extent permitted by law. If such provision cannot be modified to be
enforceable, the provision shall be severed from this Agreement to the extent
unenforceable. The remaining provisions and any partially enforceable provisions
shall remain in full force and effect.
4. Governing Law. The laws of the State of North Carolina shall govern this
Agreement. If North Carolina’s conflict of law rules would apply another state’s
laws, the Parties agree that North Carolina law shall still govern.
5. Entire Agreement. This Agreement, your option agreements, and the Covenants
Agreement executed by You contemporaneously with this Agreement (collectively,
the “Agreements”) constitute the entire agreement between the Parties. The
Covenants Agreement is incorporated by reference, and any post-termination
obligations

 



--------------------------------------------------------------------------------



 



contained in the Covenants Agreement shall remain in full force and effect, and
shall survive cessation of Your employment. You acknowledge that the
post-termination obligations contained in the Covenants Agreement are valid,
enforceable and reasonably necessary to protect the interests of the Company,
and You agree to abide by such obligations. These Agreements supersede any prior
communications, agreements or understandings, whether oral or written, between
the Parties arising out of or relating to Your employment and the termination of
that employment. Other than this Agreement, no other representation, promise or
agreement has been made with You to cause You to sign this Agreement. The
Employment Agreement is hereby terminated and canceled and shall be of no
further force or effect as of the Separation Date, except for the provisions of
Section 9(d)(v)(B) thereof, which shall remain in full force and effect in
accordance with its terms. Likewise, that certain Confidentiality,
Non-Disclosure and Non-Competition Agreement dated April 30, 2001 between You
and the Company is hereby terminated and canceled and shall be of no further
force or effect as of the Separation Date.
6. Amendments. This Agreement may not be amended or modified except in writing
signed by both Parties.
7. Successors and Assigns. This Agreement shall be assignable to, and shall
inure to the benefit of, and shall be binding upon the Company’s successors and
assigns, including, without limitation, successors through merger, name change,
consolidation, or sale of a majority of the Company’s stock or assets, and shall
be binding upon You and Your heirs and assigns.
8. Share Repurchase. Excluding shares held in Your 401(k) account, as of
November 8, 2006, You and Your spouse currently own 612 shares of common stock
of the Company (together with any shares of common stock of the Company You
receive upon the exercise of the Stock Options prior to the earlier of (x) the
“Put Expiration Date” and (y) the “Put Exercise Date” (each as defined below),
the “Shares”). From the date which is 11 business days following the date of
termination of the modified “Dutch Auction” tender offer as currently
contemplated by the Company (the “Issuer Tender Offer”) until sixty (60) days
following the date of termination of the Issuer Tender Offer (the “Put
Expiration Date”), You shall have a one-time option (the “Put”), exercisable on
not less than ten business days written notice to the Company’s chief legal
officer (the date of such notice being the “Put Exercise Date”), to require the
Company to, subject to applicable law, repurchase any or all of the Shares at a
price per share equal to the greater of (i) $4.75 and (ii) the price paid by the
Company in the Issuer Tender Offer, less any applicable withholding taxes and
without interest, and the Company hereby agrees to make such purchase if You
exercise the Put, subject to applicable law; provided however, that if the
Company elects not to conduct the Issuer Tender Offer, the Put may be exercised
at $4.75 as aforesaid from ten business days following the Company’s
announcement of its decision not to conduct the Issuer Tender Offer until thirty
calendar days after the date of such announcement. You acknowledge and agree
that the Shares are, and will be at the time of repurchase, free and clear of
any liens, pledges, security interests, claims, options, rights of first
refusal, co-sale rights, charges or other encumbrances of any kind or nature
(“Encumbrances”). You shall deliver, or cause to be delivered, to the Company,
against payment therefore, stock certificates representing the Shares, free and
clear of all Encumbrances. Nothing contained herein shall require You to
exercise the Put, it being Your option.
9. Certain Acknowledgments. The Company acknowledges and agrees that (i) as part
of the Company’s agreement to pay You a commuter allowance during the time You
served as CEO of the Company, the Company will reimburse You for the actual and
reasonable moving expenses with respect to moving Your personal property out of
the apartment in Atlanta, Georgia You leased in connection with Your employment
with the Company to your home in Wilmington, N.C.; and (ii) that the Company
presently maintains directors and officers liability insurance coverage that
would cover You, subject to the limitations and exclusions contained therein,
for claims that arise based on acts or omissions that occurred while You were an
officer and director of the Company, and which were committed by You in Your
capacities as such.
If the terms set forth in this Agreement are acceptable, please sign below
before a notary and return the signed original to me on or before December 4,
2006.

     
 
  Sincerely,
 
   
 
  /s/ Richard P. Dobb
 
  Richard P. Dobb
 
  Corporate Secretary

 



--------------------------------------------------------------------------------



 



I acknowledge the validity of this 6 page Agreement, including the attached
Exhibits, and represent that I have the legal capacity to enter into this
Agreement. I acknowledge that I have had the opportunity to consult with an
attorney before signing this Agreement. I have carefully read the Agreement,
know and understand the terms and conditions, including its final and binding
effect, and sign it voluntarily.

         
/s/ James S. Mahan, III
  November 10, 2006    
 
       
James S. Mahan, III
  Date    
 
       
Sworn to and subscribed before me this 10th day of November, 2006.
       
 
       
/s/ Deborah M. Childers
       
 
       
Notary Public
       
 
       
My commission expires: June 17, 2011
       
 
       
               (NOTARIAL SEAL)
       

 



--------------------------------------------------------------------------------



 



EXHIBIT A
                                                            
                                                            
                                                            
Re:   [Employee Name]
Dear                                        :
     This letter is written in response to your request for references.
     Date of Employment:                [Hire Date] through [Separation Date]
     Position:                                     [Employee Position]
    It is the Company’s policy not to disclose any additional information.

            Sincerely yours,

VP Human Resources
                       

 



--------------------------------------------------------------------------------



 



EXHIBIT B
COVENANTS AGREEMENT
     This COVENANTS AGREEMENT (the “Agreement”) is made this 9th day of
November, 2006, between S1 Corporation (the “Company”) and James S. Mahan, III
(“You” or “Your”) (collectively, the “Parties”).1
For and in consideration of the premises, as well as the obligations herein made
and undertaken, the sufficiency of which is acknowledged, You agree to the
following terms:
1. Acknowledgments. You acknowledge that:
     (a) While an employee of the Company, Your were in a position of trust and
responsibility with access to Confidential Information, Trade
        Secrets, and information concerning employees and customers of the
Company;
     (b) the Trade Secrets and Confidential Information, and the relationship
between the Company and each of its Employees and Customers,
        are valuable assets of the Company and may not be used for any purpose
other than the Company’s Business; and
     (c) the restrictions contained in this Agreement are reasonable and
necessary to protect the legitimate business interests of the Company, and
        will not impair or infringe upon Your right to work or earn a living in
the event Your employment with the
     Company ends.
2. Trade Secrets and Confidential Information.
     (a) You represent and warrant that:
          (i) You are not subject to any legal or contractual duty or agreement
that would prevent or prohibit You from performing Your duties for
           the Company or complying with this Agreement, and
          (ii) You are not in breach of any legal or contractual duty or
agreement, including any agreement concerning trade secrets or confidential
            information owned by any other party.
      (b) You will not:
          (i) use, disclose, or reverse engineer the Trade Secrets or the
Confidential Information for any purpose other than the Company’s
           Business, except as authorized in writing by the Company;
          (ii) use, disclose, or reverse engineer (a) any confidential
information or trade secrets of any former employer or third party, or (b) any
           works of authorship developed in whole or in part by You during any
former employment or for any other party,
unless authorized in writing by the former employer or third party; or
          (iii) (a) retain Trade Secrets or Confidential Information, including
any copies existing in any form (including electronic form) which are
          in Your possession or control, or (b) destroy, delete, or alter the
Trade Secrets or Confidential Information
          without the Company’s written consent.
    (c) The obligations under this Agreement shall:                     
          (i) with regard to the Trade Secrets, remain in effect as long as the
information constitutes a trade secret under applicable law; and
          (ii) with regard to the Confidential Information, remain in effect
during the Restricted Period.
    (d) The confidentiality, property, and proprietary rights protections
available in this Agreement are in addition to, and not exclusive of, any and
all other rights to which the Company is entitled under federal and state law,
including, but not limited to, rights
          provided under copyright laws, trade secret and confidential
information laws, and laws concerning fiduciary duties.
3. Non-Solicitation of Customers. During the Restricted Period, You will not
directly or indirectly solicit any Customer of the Company for the purpose of
providing any goods or services competitive with the Business. The restrictions
set forth in this Section apply only to Customers with whom You had Contact.
4. Non-Recruit of Employees. During the Restricted Period, You will not,
directly or indirectly, solicit, recruit or induce any Employee to (i) terminate
his or her employment relationship with the Company, or (ii) work for any other
person or entity engaged in the Business.
5. Post-Employment Disclosure. During the Restricted Period, You shall provide a
copy of this Agreement to persons and/or entities for whom You work or consult
as an owner, partner, joint venturer, employee or independent contractor.
6. Injunctive Relief. If You breach this Agreement, You agree that:
     (a) the Company would suffer irreparable harm;
     (b) it would be difficult to determine damages, and money damages alone
would be an inadequate remedy for the injuries suffered by the
         Company; and
     (c) if the Company seeks injunctive relief to enforce this Agreement, You
will waive and will not (i) assert any defense that the Company
        has an adequate remedy at law with respect to the breach, (ii) require
that the Company submit proof of the economic value of any Trade
       Secret or Confidential Information, or (iii) require the Company to post
a bond or any other security.
Nothing contained in this Agreement shall limit the Company’s right to any other
remedies at law or in equity.
7. Attorneys’ Fees. In the event of litigation relating to this Agreement, the
Company shall, if it is the prevailing party, be entitled to recover attorneys’
fees and costs of litigation in addition to all other remedies available at law
or in equity.
8. Waiver. The Company’s failure to enforce any provision of this Agreement
shall not act as a waiver of that or any other provision. The Company’s waiver
of any breach of this Agreement shall not act as a waiver of any other breach.
9. Severability. The provisions of this Agreement are severable. If any
provision is determined to be invalid, illegal, or unenforceable, in whole or in
part, the remaining provisions and any partially enforceable provisions shall
remain in full force and effect.
10. Governing Law. The laws of the State of North Carolina shall govern this
Agreement. If North Carolina’s conflict of law rules would apply another state’s
laws, the Parties agree that North Carolina law shall still govern.
11. No Strict Construction. If there is a dispute about the language of this
Agreement, the fact that one Party drafted the Agreement shall not be used in
its interpretation.
12. Entire Agreement. This Agreement, including Attachment A which is
incorporated by reference, constitutes the entire agreement between the Parties
concerning the subject matter of this Agreement. This Agreement supersedes any
prior communications, agreements or understandings, whether oral or written,
between the Parties relating to the subject matter of this Agreement, including
without limitation, that certain Confidentiality, Non-Disclosure and
Non-Competition Agreement dated April 30, 2001 between You and the Company.
13. Amendments. This Agreement may not be amended or modified except in writing
signed by both Parties.
14. Successors and Assigns. This Agreement shall be assignable to, and shall
inure to the benefit of, the Company’s successors and assigns, including,
without limitation, successors through merger, name change, consolidation, or
sale of a majority of the Company’s stock or assets, and shall be binding upon
You. You shall not have the right to assign Your rights or obligations under
this Agreement. The covenants contained in this Agreement shall survive
cessation of Your employment with the Company, regardless of who causes the
cessation or the reason for cessation.
15. Consent to Jurisdiction and Venue. You agree that any claim arising out of
or relating to this Agreement shall be brought in a state or federal court of
competent jurisdiction in North Carolina. You consent to the personal
jurisdiction of the state and/or federal courts located in North Carolina. You
waive (a) any objection to jurisdiction or venue, or (b) any defense claiming
lack of jurisdiction or improper venue, in any action brought in such courts.
16. Affirmation. You acknowledge that You have carefully read this Agreement,
You know and understand its terms and conditions, and You have had the
opportunity to ask the Company any questions You may have had prior to signing
this Agreement.

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the date set
forth above.

                  S1 Corporation            
 
               
By:
  /s/ Richard Dobb
 
      /s/ James S. Mahan
 
    Name: Richard Dobb       James S. Mahan, III     Title: Secretary       At
the address on file with the Company     Address: 3500 Lenox Road            
 
        Suite 200            
 
        Atlanta, GA 30326            

 

1   Unless otherwise indicated, all capitalized terms used in this Agreement are
defined in the “Definitions” section of Attachment A. Attachment A is
incorporated by reference and is included in the definition of “Agreement.”

-11-



--------------------------------------------------------------------------------



 



ATTACHMENT A
DEFINITIONS

A.   “Business” shall mean the business of developing, designing, and
implementing computer applications that allow banks, brokerage firms, and
insurance companies to enable their customers to access financial information
and conduct transactions over multiple delivery channels.   B.   “Confidential
Information” means (a) information of the Company, to the extent not considered
a Trade Secret under applicable law, that (i) relates to the business of the
Company, (ii) possesses an element of value to the Company, (iii) is not
generally known to the Company’s competitors, and (iv) would damage the Company
if disclosed, and (b) information of any third party provided to the Company
which the Company is obligated to treat as confidential. Confidential
Information includes, but is not limited to, (i) future business plans, (ii) the
composition, description, schematic or design of products, future products or
equipment of the Company, (iii) communication systems, audio systems, system
designs and related documentation, (iv) advertising or marketing plans,
(v) information regarding independent contractors, employees, clients and
customers of the Company, and (vii) information concerning the Company’s
financial structure and methods and procedures of operation. Confidential
Information shall not include any information that (i) is or becomes generally
available to the public other than as a result of an unauthorized disclosure,
(ii) has been independently developed and disclosed by others without violating
this Agreement or the legal rights of any party, or (iii) otherwise enters the
public domain through lawful means.   C.   “Contact” means any interaction
between You and a Customer which (i) takes place in an effort to establish,
maintain, and/or further a business relationship on behalf of the Company and
(ii) occurs during the last year of Your employment with the Company (or during
Your employment if employed less than a year).   D.   “Customer” means any
person or entity to whom the Company has sold its products or services, or
solicited to sell its products or services.   E.   “Employee” means any person
who (i) is employed by the Company at the time Your employment with the Company
ends, (ii) was employed by the Company during the last year of Your employment
with the Company (or during Your employment if employed less than a year), or
(iii) is employed by the Company during the Restricted Period.   F.   “Licensed
Materials” means any materials that You utilized for the benefit of the Company,
or delivered to the Company or the Company’s customers, which were created by
You or of which You are otherwise in lawful possession, and (iii) You lawfully
utilized for the benefit of, or distribute to, the Company or the Company’s
customers.   G.   “Restricted Period” means the time period during Your
employment with the Company, and for two (2) years after Your employment with
the Company ends.   H.   “Trade Secrets” means information of the Company, and
its licensors, suppliers, clients and customers, without regard to form,
including, but not limited to, technical or non-technical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans, or a list of actual or
potential customers or suppliers which is not commonly known by or available to
the public and which information (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

 



--------------------------------------------------------------------------------



 



I.   “Work Product” means (a) any data, databases, materials, documentation,
computer programs, inventions (whether or not patentable), designs, and/or works
of authorship, including but not limited to, discoveries, ideas, concepts,
properties, formulas, compositions, methods, programs, procedures, systems,
techniques, products, improvements, innovations, writings, pictures, audio,
video, images of You, and artistic works, and (b) any subject matter protected
under patent, copyright, proprietary database, trademark, trade secret, rights
of publicity, confidential information, or other property rights, including all
worldwide rights therein, that is or was conceived, created or developed in
whole or in part by You while employed by the Company and that either (i) is
created within the scope of Your employment, (ii) is based on, results from, or
is suggested by any work performed within the scope of Your employment and is
directly or indirectly related to the business of the Company or a line of
business that the Company may reasonably be interested in pursuing, (iii) has
been or will be paid for by the Company, or (iv) was created or improved in
whole or in part by using the Company’s time, resources, data, facilities, or
equipment.

 



--------------------------------------------------------------------------------



 



EXHIBIT C

                                              Option       Shares   Grant  
Options Name   Plan Name   type   Grant Date   Granted   Price   Outstanding
MAHAN, JAMES S.
  2003 NQ STOCK
OPTIONS   NQ   11/8/2005     200,000.       4.15     * 200,000.  
 
                                   
MAHAN, JAMES S.
  2003 NQ STOCK
OPTIONS   NQ   11/8/2005     100,000.       4.15     ** 100,000.  
 
                                   
MAHAN, JAMES S.
  2003 NQ STOCK
OPTIONS   NQ   11/8/2005     100,000.       4.15     *** 100,000.  
 
                                   
MAHAN, JAMES S.
  2003 NQ STOCK
OPTIONS   NQ   4/19/2004     100,000.       8.07       100,000.  
 
                                   
MAHAN, JAMES S.
  2003 NQ STOCK
OPTIONS   NQ   8/11/2003     30,000.       3.57       30,000.  
 
                                   
MAHAN, JAMES S.
  1997 STOCK OPTIONS   NQ   1/30/2002     300,000.       14.35       300,000.  
 
                                   
MAHAN, JAMES S.
  1997 STOCK OPTIONS   NQ   1/8/2002     750,000.       18.16       750,000.  
 
                                   
MAHAN, JAMES S.
  1997 STOCK OPTIONS   NQ   10/11/2000     500,000.       8.06       500,000.  
 
                                   
MAHAN, JAMES S.
  1997 STOCK OPTIONS   NQ   1/21/1999     400,000.       15.25       400,000.  

 

*   Of the 200,000 options represented by this grant, 100,000 are vested and
exercisable as of the Separation Date pursuant to the Employment Agreement. The
remaining 100,000 will lapse and not be exercisable.   **   The options
represented by this grant will only vest and be exercisable if the Company stock
price achieves a value of $8.00 per share within one year of the Separation
Date.   ***   The options represented by this grant will only vest and be
exercisable if the Company stock price achieves a value of $10.00 per share
within one year of the Separation Date.

 